NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                  CINDY M.,
                                   Appellant,

                                        v.

          DEPARTMENT OF CHILD SAFETY, S.M., S.M., C.M.,
                         Appellees.

                             No. 1 CA-JV 20-0224
                              FILED 2-2-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD30319
               The Honorable David O. Cunanan, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By Emily M. Strokes
Counsel for Appellee
                          CINDY M. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge Jennifer B. Campbell joined.


M O R S E, Judge:

¶1            Cindy M. ("Mother") appeals the juvenile court's order
terminating her parental rights to Sh.M., So.M., and C.M. (collectively
"Children"), arguing that the Department of Child Safety ("DCS") failed to
provide appropriate reunification services. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             "We view the facts in the light most favorable to upholding
the juvenile court's order." Ariz. Dep't of Econ. Sec. v. Matthew L., 223 Ariz.
547, 549, ¶ 7 (App. 2010) (citation omitted).

¶3             In 2018, DCS received three reports that Christian D. was
abusing Mother. The abuse included breaking Mother's finger, "imped[ing]
[Mother's] breathing," striking Mother while she held C.M. in her arms, and
injuring Mother by pushing her to the ground. DCS removed the Children
from the home and initiated dependency proceedings as to Mother. The
juvenile court found the Children dependent and set a case plan for family
reunification.

¶4            DCS referred Mother for several services to help her
understand the toll domestic violence was having on her Children and to
help her break away from her abuser. Specifically, DCS offered Mother
domestic-violence counseling, individual counseling, psychological
evaluations, and attachment therapy.1 Mother engaged in some of these
programs, but became pregnant with her abuser's child during the course
of her domestic-violence counseling.


1      Mother does not challenge the juvenile court's finding that these
services were offered. See Britz v. Kinsvater, 87 Ariz. 385, 388 (1960)
("Inasmuch as the trial court's findings of fact are not themselves challenged
by this appeal, we may assume that their accuracy is conceded.").




                                      2
                           CINDY M. v. DCS, et al.
                            Decision of the Court

¶5             Mother was also referred to parent-aide services, which she
successfully completed in early 2019. The parent aide noted, however, that
Mother still "did not fully understand the impact domestic violence had on
her [C]hildren . . . ." The following month, Mother was referred to parent-
aide services for a second time. This time Mother did not complete the
program. Mother's new parent aide noted there was "not enough time" to
complete Mother's services and added that "scheduling conflicts" made it
difficult for Mother to fully engage in her parent-aide programming.

¶6             DCS ultimately moved to terminate Mother's parental rights
to the Children under the fifteen months in an out-of-home placement
ground. See A.R.S. § 8-533(B)(8)(c). The juvenile court held a three-day trial.
The court found that DCS had proven the statutory ground, that the
services DCS offered were appropriate, and that termination was in the best
interests of the Children. Accordingly, the court terminated Mother's
rights. The juvenile court noted that "Mom has been through counseling
multiple times" and "that's really the issue." The court further remarked
that "[Mother has] had multiple domestic violence relationships, and she
has been through counseling on multiple occasions. And none of those
have remedied that situation because she keeps on going back to the same
types of relationships that caused danger to the [C]hildren."

¶7            Mother timely appealed, and we have jurisdiction under
A.R.S. §§ 8-235(A), 12-120.21(A)(1), and -2101(A).

                               DISCUSSION

¶8           Mother argues the juvenile court erred in finding DCS
provided appropriate reunification services because Mother should have
been given the opportunity to complete another round of parenting-aide
services.2

¶9            The right to custody of one's child is fundamental but not
absolute. Michael J. v. Ariz. Dep't of Econ. Sec., 196 Ariz. 246, 248-49, ¶¶ 11-
12 (2000). Termination of parental rights is generally not favored and
"should be considered only as a last resort." Maricopa Cnty. Juv. Action No.
JS-500274, 167 Ariz. 1, 4 (1990). We do not reweigh the evidence but "look


2       Given that Mother's brief does not raise any other issue, Mother has
waived all other arguments as to the termination of her rights. See Crystal
E. v. Dep't of Child Safety, 241 Ariz. 576, 578, ¶ 6 (App. 2017) ("[W]e adhere
to the policy that it is generally not our role to sua sponte address issues not
raised by the appellant.").


                                       3
                          CINDY M. v. DCS, et al.
                           Decision of the Court

only to determine if there is evidence to sustain the court's ruling." Mary
Lou C. v. Ariz. Dep't of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004).

¶10            When seeking termination under the fifteen months in an out-
of-home placement ground, DCS is required to make a reasonable effort to
provide the parent with appropriate reunification services. See A.R.S. § 8-
533(B)(8)(c). DCS meets this obligation by providing the parent with "the
time and opportunity to participate in programs designed to help her
become an effective parent." Maricopa Cnty. Juv. Action No. JS-501904, 180
Ariz. 348, 353 (App. 1994). DCS is only obligated to provide services that
have a "reasonable prospect of success." Mary Ellen C. v. Ariz. Dep't of Econ.
Sec., 193 Ariz. 185, 192, ¶ 34 (App. 1999).

¶11           Mother concedes she was offered myriad services but argues
DCS did not provide appropriate services because it did not allow her time
to complete an additional parent-aide program, as recommended by a
psychologist provided by DCS. Mother also points to another psychologist,
who recommended that Mother attend parenting classes. She effectively
argues that, once a program is recommended in a psychological evaluation,
reunification services are per se unreasonable unless the recommended
program is offered and completed.

¶12            But the psychological evaluation on which Mother relies
reflected that, even upon completion of the recommended services, Mother
was not likely to obtain minimally-acceptable parenting skills. And the
record confirms that prediction, as Mother has already completed a
parenting-aide program meant to address her issues and showed no
improvement. As the juvenile court noted, "[Mother] sometimes talks the
talk of domestic violence counseling, but she has not shown that she has
actually made those changes to protect her [C]hildren or to change the
situation which has brought those [C]hildren into care on multiple
occasions."

¶13           DCS is not obliged "to undertake rehabilitative measures that
are futile." Mary Ellen C., 193 Ariz. at 192, ¶ 34. Mother was offered parent-
aide services, completed that program, and still failed to remedy the
situation that caused the dependency. Mother fails to show why
completing one more parenting-aide program would lead to a different
result. See supra ¶ 5. Accordingly, we affirm the juvenile court's finding
that DCS provided reasonable reunification services. As Mother raises no
other arguments, we affirm the juvenile court's termination of Mother's
parental rights to the Children.




                                      4
                      CINDY M. v. DCS, et al.
                       Decision of the Court

                           CONCLUSION

¶14          For the reasons above, we affirm the juvenile court's
termination of Mother's parental rights to the Children.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                     5